Citation Nr: 1020913	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral arthritis of the knees.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board previously denied both issues on appeal in a 
decision dated in May 2006.  Pursuant to a joint motion to 
remand, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision in an Order dated in December 
2007.  The Court remanded the case to the Board for 
readjudication consistent with the joint motion.  

In September 2008, the Board reopened the Veteran's bilateral 
knee claim and remanded the issues of entitlement to service 
connection for bilateral knee pain and a back disorder for a 
VA examination and opinion.  These issues were remanded again 
in April 2009 to attempt to obtain outstanding VA treatment 
records.  After accomplishing the requested actions to the 
extent possible, the RO continued the denial of each claim 
(as reflected in the February 2009 and August 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.

The Veteran submitted additional evidence in August 2009 and 
December 2009.  The additional evidence consisted of lay 
statements and an itinerary from the Veteran's sister and a 
private examination and medical opinion.  In April 2010, the 
Veteran waived initial RO consideration of the new evidence.  
The Board accepts the additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.800 (2009). 





FINDINGS OF FACT

1.   The evidence of record is in equipoise regarding whether 
the Veteran's current bilateral patellofemoral arthritis of 
the knees are related to active military service.  

2.  The evidence of record is in equipoise regarding whether 
the Veteran's residuals of a low back injury are related to 
active military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral patellofemoral arthritis of the knees were incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
residuals of a low back injury were incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


II.  Merits of the Claims for Service Connection

The Veteran claims that his bilateral knee disorder and low 
back disorder are related to military service.  Specifically, 
the Veteran contends that he injured his knees and back when 
he fell off a Sheridan tank during military service.  He 
asserts that he has had problems with his low back and knees 
ever since this injury in service.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as sensorineural hearing 
loss, that are manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).




Bilateral Knee Disorder

In assessing whether the Veteran is entitled to service 
connection for a bilateral knee disorder, the evidence of 
record must show that the Veteran currently has that 
disability.  A December 2008 VA examination report provides a 
diagnosis of mild bilateral patellofemoral arthritis of the 
knees.  Accordingly, the Board finds that the Veteran has a 
current diagnosis of the claimed disorder.

The Veteran's service treatment records support his assertion 
that he injured his knees during a fall from a tank during 
military service.  A September 1972 service treatment record 
notes that the Veteran fell from a Sheridan tank and landed 
on his left side.  The Veteran complained of pain and 
swelling of the left knee.  A September 1972 follow-up 
indicated that he complained of bilateral knee pain; however, 
x-rays of the knee were within normal limits.  An October 
1972 service treatment record shows that the Veteran reported 
bilateral knee pain for one month and he was diagnosed with 
muscle strain.  The Veteran's separation examination in 
August 1974 revealed that the Veteran's lower extremities 
were clinically evaluated as normal.  Accordingly, the Board 
finds that there is evidence of a bilateral knee injury 
during military service.
	
With respect to the issue of whether the evidence of record 
establishes an etiological link between the Veteran's current 
bilateral knee disorder and his active service, it appears 
that the record contains conflicting medical opinions.  In 
support of his claim, the Veteran submitted a private 
examination and opinion dated in September 2009.  The 
chiropractor noted that the Veteran reported that he has had 
bilateral knee pain since injuries sustained when he fell 
from a Sheridan tank during military service.  The 
chiropractor diagnosed the Veteran with inflammation and 
irritation of the knees due to nerve irritation.  The 
chiropractor provided the opinion that the Veteran's symptoms 
and diagnosis are consistent with the injuries the Veteran 
described from falling off a tank. 

It appears that the chiropractor did not review the Veteran's 
claims file and that the opinion was based on the Veteran's 
history of continued bilateral knee pain since the injury to 
his knees during military service.  In this case, the Board 
finds the Veteran's statements that he has had a continuity 
of bilateral knee pain since the injury during military 
service to be competent and credible.  The Veteran, as a lay 
person, is competent to report pain in service and continuous 
knee pain since military service.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999) (Veteran is competent to testify 
regarding continuous knee pain since service).   The Board 
notes that the Veteran's reported statements to his 
chiropractor are not contradicted by the evidence in the 
claims file.  Thus, the chiropractor was not relying on 
inaccurate facts when he provided the favorable opinion and 
therefore, the Board finds that opinion to be credible.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(indicating the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran) and Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (reliance on a veteran's statements 
renders a medical report not credible only if the Board 
rejects the statements of the veteran as lacking 
credibility).  Furthermore, the Board finds the opinion to be 
probative as the chiropractor relied on medical principles in 
forming his opinion and provided a clear rationale for his 
opinion.

In contrast a VA examiner in December 2008 and July 2009 
provided a negative opinion.  In August 2008, the examiner 
noted that X-ray of the knees conducted during the 
examination showed minimal bilateral patellofemoral joint 
osteoarthritis, which was a new finding.  Previous X-rays of 
the Veteran's knees were normal.  The examiner noted that the 
Veteran did not have any documented knee problems until more 
than 20 years after the injury during military service.  
Therefore, the examiner concluded that the Veteran's current 
knee disorder is less likely than not caused by or related to 
the Veteran's military activity.  Thereafter, additional VA 
treatment records were added to the claims file.  After 
reviewing the additional evidence, the examiner asserted that 
he was unable to find anything that would change his previous 
opinion and he reiterated that it is less likely than not 
that the Veteran's current bilateral knee arthritis is 
causally or etiologically related to the Veteran's military 
service.  The Board finds the nexus opinions to be probative, 
because the examiner provided a clear rationale for his 
opinions that were based on a review of the claims file and 
medical evidence of record.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and 
negative evidence regarding the issue of whether the 
Veteran's current bilateral patellofemoral arthritis of the 
knees is related to active military service.  As such, the 
Board resolves any reasonable doubt in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Accordingly, the 
Board finds that entitlement to service connection for 
bilateral patellofemoral arthritis of the knees is warranted.    

 Low Back Disorder

As discussed above, in order for the Veteran to be entitled 
to service connection for a back disorder, the medical 
evidence must show a diagnosis of the claimed disability.  
The medical evidence of record shows that the Veteran has a 
current diagnosis of central canal stenosis at L4-L5, 
degenerative disc disease and degenerative joint disease.  
See VA examinations dated in December 2004 and December 2008.  
Therefore, the Veteran has a current diagnosis of a low back 
disorder.   

The Veteran's service treatment records show that the Veteran 
was injured when he fell off a Sheridan tank in September 
1972.  A September 1972 service treatment record shows that 
the Veteran complained of pain on left side.  However, there 
was no documentation in the record of any complaints or 
treatment for back pain at any time during his military 
service, including after he fell of the tank.  The separation 
examination in June 1974 revealed that the Veteran did not 
report any back problems and his spine was evaluated as 
normal.  The first medical evidence of a diagnosis of a back 
disorder, degenerative disc disease of the lumbar spine, was 
in June 1990, approximately 16 years after military service.  

The Board notes that the Veteran asserts he had problems with 
his back after falling off the Sheridan tank during military 
service and he has had back problems ever since that injury.  
The Veteran, as a lay person, is competent to report pain in 
service and continuous back pain since military service.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In addition, 
the Board finds that the Veteran's statements are credible 
with respect to experiencing back pain after falling off the 
tank and a continuity of symptoms since military service.  
The Board recognizes that there is a slight discrepancy in 
the Veteran's post service treatment records with respect to 
the onset of back pain.  In this regard two treatment records 
in 1990 reveal that the Veteran reported a history back pain 
since a motor vehicle accident in 1976.  Nonetheless, all 
other treatment records in the claims file show that the 
Veteran consistently reported back pain since the fall in 
1972.  The record also contains lay statements from friends 
and family asserting that after discharge from military 
service the Veteran revealed that he had back problems and 
indicated that he injured his back when he fell off a tank.  
Furthermore, the record contains a letter dated in June 2002 
from the Veteran's private chiropractor asserting that the 
Veteran was incarcerated between 1976 and 1982 and therefore 
he could not receive treatment for his back.  The 
chiropractor reported that once the Veteran was released from 
prison the Veteran received treatment at his clinic from May 
1982 to October 1982.  He also stated that the Veteran 
indicated that his back condition was the result of falling 
from the top of a military tank during service.

Regarding the question of whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current low back disorder and his active service, 
the Board notes that the record contains conflicting 
opinions.  

In this regard, the Board observes that in a June 2004 VA 
progress note a physician assistant reported that the Veteran 
had central canal stenosis and provided an opinion that 
"[a]nything [was] possible and that the Veteran's "central 
canal stenosis could possibly be related to military 
injury."  The Board concludes that this statement is too 
vague as the physician assistant prefaced the opinion with 
the phrase "could possibly."  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service is insufficient to 
establish service connection).  A medical opinion that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Thus, this opinion is of low probative weight regarding the 
issue of whether the Veteran's current back disorders are 
related to military service to include the claimed in-service 
back injury.

The record also contains a letter dated in June 2002 from the 
Veteran's private chiropractor asserting that the Veteran 
reported his back conditions were the result of injuries he 
sustained after falling off a tank during military service in 
1972.  In addition, a March 2005 private treatment record 
also noted that the Veteran reported a history of falling off 
a Sheridan tank in the military.  The chiropractor indicated 
that the Veteran continues to complain of low back pain 
because of the injury sustained in the military.  The Board 
observes that the June 2002 and March 2005 statements only 
reiterate a history of injury and an etiology of the claimed 
low back disorder as provided by the Veteran, and therefore, 
their statements do not constitute a medical nexus that links 
the current low back disorder to the Veteran's military 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history, 
unenhanced by additional comment by the transcriber, is not 
transformed into competent medical evidence merely because 
the transcriber is a health care professional).

However, the Veteran submitted a private examination and 
opinion dated in September 2009 in support of his claim.  The 
chiropractor noted that the Veteran reported that he has had 
low back pain since injuries sustained when he fell from a 
Sheridan tank during military service.  After an examination 
of the Veteran, the chiropractor provided the opinion that 
the Veteran's symptoms and diagnosis are consistent with the 
injuries the Veteran described from falling off a tank.   

It appears that the chiropractor did not review the Veteran's 
claims file, in particular his service treatment records and 
that the opinion was based on the Veteran's history of an in-
service back injury and continued back pain since that time.  
In this regard, the opinion noted that Veteran provided a 
history low back pain since injuries sustained from falling 
off a Sheridan tank during military service.  As discussed 
above, the Board finds the Veteran's statements credible 
regarding back pain since falling off the Sheridan tank 
during military service.  Thus, the chiropractor was not 
relying on inaccurate facts when he provided his favorable 
opinion and therefore, the Board finds the opinion to be 
credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (indicating the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility).   In addition, the Board concludes that the 
opinion is probative as the chiropractor relied on general 
medical principles in forming his opinion and he provided a 
clear rationale for his opinion.

In contrast, the record contains two negative etiological 
opinions.  The Veteran was provided with a VA examination in 
December 2004.  After obtaining an oral history of the 
disorder from the Veteran, reviewing the claims file and 
conducting a physical evaluation of Veteran, the examiner 
provided the opinion that the Veteran's degenerative disc 
disease and facetted arthropathy in the lumbar spine is less 
likely as not caused by or the result of the fall from the 
tank.  The examiner noted that there is no documentation in 
the Veteran's treatment records that he complained of low 
back pain or that he was treated for low back pain at any 
time during military service.  The Veteran underwent another 
VA examination in December 2008.  After reviewing the record, 
obtaining an oral history from the Veteran regarding his back 
disorder and evaluating the Veteran, the examiner provided 
the opinion that the Veteran's degenerative disc disease of 
the lumbar spine is not least as likely as not or less than 
50 percent probability secondary to his injury from falling 
off of a tank.  The examiner based his opinion on the fact 
that the medical records never mention any significant back 
pain from the fall from the Sheridan tank.  The examiner 
noted that there was one entry the day after the fall where 
the Veteran complained of left side pain; however, there is 
absolutely nothing else in the service treatment records for 
the next two years indicating that he had any low back pain.  
There are no other records for the rest of the 1970's except 
for the car accident.  The examiner reported that the Veteran 
denied that the car accident bothered his back; however, the 
examiner also noted that there is no evidence that the fall 
from the Sheridan tank caused any significant back condition.  
After obtaining additional post-service treatment records, 
the VA examiner from the December 2008 VA examination 
reviewed the additional evidence and noted that the fact 
remains that the service treatment record is the most 
accurate representation of how things were going at the time 
of that specific injury.  He emphasized that it is difficult 
for a provider twenty or thirty years after an incident to 
accurately predict when something occurred.  The examiner 
stated that he was unable to find anything in the new records 
that would change his previous opinion.  The Board notes that 
the VA examiners in December 2004, December 2008 and July 
2009 mainly focused on the medical evidence of record and did 
not fully discuss the Veteran's lay statement regarding 
continuity of symptomatology in support of their opinion.  

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to the negative medical opinions over the 
positive medical opinion.  Thus, the record contains an 
approximate balance of positive and negative evidence 
regarding the issue of whether the Veteran's current 
residuals of a low back injury are related to active military 
service.  As such, the Board resolves any reasonable doubt in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Accordingly, the Board finds that entitlement to 
service connection for residuals of a low back injury is 
warranted.    










        (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral 
patellofemoral arthritis of the knees is granted.

Entitlement to service connection for residuals of a low back 
injury is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


